Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                  Plaintiff,                               Case No.: 18-cv-62593-DPG

           vs.

   SIMPLE HEALTH PLANS LLC, a Florida limited
   liability company, et al.,

                  Defendants.



                   SUPPLEMENTAL JOINT DISCOVERY STATUS REPORT

          Pursuant to Magistrate Judge Strauss’ Order Setting Discovery Hearing (DE 292),

   counsel for the plaintiff Federal Trade Commission and for Defendant Steven Dorfman submit

   this Joint Discovery Status Report identifying the discovery issues to be considered at the

   telephonic hearing scheduled for Thursday, July 2, at 9:30 a.m. EDT.



     Request No. 1: That, given the current public health crisis, the Court enter the FTC’s attached
     proposed stipulation regarding remote depositions, which in addition to allowing depositions to
     proceed remotely, allows flexibility for the provision of deposition exhibits.

     Response: Counsel for Mr. Dorfman objects to the proposed stipulation for the reasons stated
     below.


     FTC’s Position:                   Defendant Dorfman’s                [LEAVE BLANK FOR
                                       Position:                          COURT USE]
     Defendant Dorfman refuses to      Without getting into the details
     stipulate to remote depositions   of and wasting the Court’s
     in this case unless the FTC       time with the inaccuracies and
     agrees to provide deposition      omissions outlined in the
     exhibits the business day         FTC’s self-serving, inaccurate
     before each deposition, instead   “Position,” this dispute
     of sending the exhibits using a   revolves around a simple
Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 2 of 10



     secure link an hour ahead of       matter: the method by which
     each deposition, in addition to    deposition exhibits are
     providing them in real time via    exchanged. While there is not
     the exhibit-sharing application.   an “ideal” solution that will
                                        completely satisfy each party,
                                        Mr. Dorfman’s goal is to
     On May 6, 2020, the FTC            establish an efficient
     circulated to all parties a        deposition process that
     proposed stipulation allowing      recognizes that both parties,
     the parties to conduct remote      not just Mr. Dorfman, need to
     depositions.                       be flexible.
                                        The FTC proposes that it
     On May 26, the parties met         should be allowed to satisfy its
     and conferred regarding the        obligations to produce
     stipulation. In an effort to       deposition exhibits by either:
     meet concerns about exhibit        (1) producing them to Mr.
     sharing during remote              Dorfman’s counsel on an FTP
     depositions, the FTC offered       portal 1 hour before the
     to arrange a demonstration of      deposition is scheduled to
     the AgileLaw exhibit sharing       commence; or (2) merely
     platform, which it would be        publishing them on the online
     using for sharing exhibits         deposition platform as they are
     during remote depositions.         being introduced during the
                                        deposition – without
                                        producing an electronic or
     The FTC tried to coordinate a      hard copy of the exhibit to
     date for the demonstration         counsel at any time.
     with counsel for Dorfman, but
     its requests for dates went     Mr. Dorfman cannot agree to
     unanswered.                     having exhibits exchanged
                                     through the FTP portal
                                     because: (1) counsel has
     Having not heard from counsel previously had technical issues
     for Dorfman for 10 days, and with that process and (2) it
     not wanting to delay the entry requires the assistance of a
     of a stipulation further, the   technical support specialist
     FTC scheduled the               who may not be available
     demonstration for June 16.      when the exhibits are sent
     Mr. O’Quinn responded that      (these few firm employees are
     he would not be able to attend, in high demand, navigating
     but that the demonstration      thousands’ of colleagues’
     should proceed and he would technical needs and cannot be
     arrange his own                 on standby to receive
     demonstration. Mr. Gershoni documents and assist at the
     did not indicate that he would FTC’s whim). Similarly,
     not be able to attend, so the   relying exclusively on the
                                     online platform to share
Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 3 of 10



     FTC proceeded with the            exhibits is untenable because:
     demonstration. Mr. Gershoni       (1) technical issues can (and
     did not attend, nor did anyone    apparently have) arisen with
     else from DLA Piper.              the platform; and (2) it would
                                       unduly prejudice the non-
                                       deposing party because
     Seeking to avoid further delay,   reviewing documents on paper
     the FTC re-circulated its         allows the parties to more
     proposed stipulation on June      thoroughly review them for
     17.                               cross-examination.
                                       Accordingly, relying on the
                                       FTC’s proposed methods of
     For several days, counsel for
                                       sharing exhibits will (1) very
     Dorfman refused to discuss the
                                       likely substantially increase
     stipulation with the FTC,
                                       the chance of (a) delays in
     claiming that nothing related
                                       starting the depositions, with
     to discovery could proceed
                                       intermittent additional fits of
     until the FTC’s Second
                                       starts and stops related to
     Amended Complaint was on
                                       technical issues associated
     file.
                                       with the FTP transfer and
                                       online platform, (b) failure to
     After the FTC filed its Second    complete depositions within
     Amended Complaint, the            the allotted time, and (c)
     parties engaged in discussions    require depositions to be
     regarding the provision of        completed over multiple days;
     exhibits. Counsel for Dorfman     and (2) is unfair.
     has not tested the AgileLaw
     platform, which is designed to
                                       Obviously, under “normal”
     provide access to exhibits in
     real time, just as would be the   circumstances, parties would
                                       be provided with hard copies
     case in an in-person
                                       of exhibits as they are being
     deposition. Counsel for
                                       introduced at a deposition or in
     Dorfman’s concerns are
                                       advance. To state the even
     therefore entirely speculative.
                                       more obvious, we are not
     Even so, the FTC agreed to
                                       operating under “normal”
     provide exhibits to counsel for
                                       circumstances and need to be
     defendants via email or secure
                                       flexible. It appears that the
     file transfer one hour before
                                       FTC’s primary or only concern
     the start of a deposition. The
                                       with Mr. Dorfman’s proposal
     FTC must have a secure file
                                       is that providing the exhibits to
     transfer option to protect any
                                       counsel sufficiently in advance
     PII in the exhibits. The FTC
                                       of the deposition so counsel
     further agreed that if counsel
                                       has time to print and prepare
     experiences technical
                                       them somehow prejudices the
     difficulties or if the exhibits
     are too voluminous to print       FTC’s deposition strategies.
                                       While Mr. Dorfman’s counsel
Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 4 of 10



     within an hour, it would agree     does not share that concern for
     to delay the start of a            their depositions and does not
     deposition until those issues      intend to utilize depositions as
     are resolved.                      an opportunity to “ambush”
                                        the FTC, but, rather, get to the
                                        facts in this case, counsel
     When asked on June 29 if this accepts that that is the FTC’s
     issue was still in dispute,        position. The FTC also
     counsel for Dorfman did not        indicates that the exhibits are
     indicate it was, so the issue      voluminous, presumably in
     was not included in the            length and number. Mr.
     parties’ joint status report filed Dorfman’s primary concern is
     on that day.                       to limit the unnecessary delays
                                        in the deposition associated
                                        with technical issues (and
                                        roadblocks) and the process of
                                        printing exhibits.
                                       Accordingly, Mr. Dorfman
                                       suggests that the following
                                       procedure for sharing
                                       deposition exhibits, which is
                                       not ideal for either party, but is
                                       realistic and addresses the
                                       issues:
                                       1.    Physical copies of the
                                       exhibits shall be delivered to
                                       the opposing side by close of
                                       business the business day
                                       before the deposition; OR
                                       2.    Electronic copies of the
                                       exhibits shall be e-mailed to
                                       the opposing party by close of
                                       business of the business day
                                       before the deposition.
                                       If the exhibit contains
                                       personally identifiable
                                       information, to the extent
                                       feasible and necessary, while
                                       maintaining the integrity of the
                                       exhibit, the PII will be
                                       redacted and the exhibit
                                       emailed to the opposing party.
                                       To the extent that redacting the
                                       PII in the exhibit diminishes
                                       its value, the document shall
Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 5 of 10



                              be physically delivered to the
                              opposing side as provided in
                              “1” above.


                              Based on the FTC’s assertion
                              that the exhibits are
                              voluminous, delivering them
                              to counsel 1 hour before the
                              deposition will effectively
                              guarantee that depositions will
                              be delayed due to the time
                              associated with preparing
                              them.




   Dated: July 1, 2020

   Respectfully submitted,


   ALDEN F. ABBOTT
   General Counsel
Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 6 of 10



   /s/ Joannie Wei
   Elizabeth C. Scott, Special Bar No. A5501502
   escott@ftc.gov; (312) 960-5609
   Joannie Wei, Special Bar No. A5502492
   jwei@ftc.gov; (312) 960- 5607
   Matthew Schiltz, Special Bar No. A5502617
   mschiltz@ftc.gov; (312) 960-5619

   Attorneys for Federal Trade Commission
   230 S. Dearborn Street, Suite 3030
   Chicago, Illinois 60604
   Telephone: (312) 960-5634

    /s/ Elan Gershoni
   DLA Piper LLP (US)
   Ryan D. O’Quinn (FBN 513857)
   ryan.oquinn@dlapiper.com
   Elan A. Gershoni (FBN 95969)
   elan.gershoni@dlapiper.com
   200 South Biscayne Boulevard, Suite 2500
   Miami, Florida 33131
   Telephone: 305.423.8554
   Facsimile: 305.675.7885

   Counsel for Defendant Steven Dorfman
Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 7 of 10



                                  CERTIFICATE OF SERVICE


   I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this July 1,
   2020, by the Notice of Electronic Filing, and was electronically filed with the Court via the
   CM/ECF system, which generates a notice of filing to all counsel of record.

                                                      /s/ Joannie Wei
                                                      JOANNIE WEI, Special Bar No. A5502492
Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 8 of 10



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


   FEDERAL TRADE COMMISSION,

                  Plaintiff,
                                                           Case No.: 18-cv-62593-DPG
           vs.
                                                           Stipulation Regarding
   SIMPLE HEALTH PLANS LLC, a Florida limited              Remote Depositions
   liability company, et al.,

                  Defendants.


          It is stipulated by and between the undersigned parties, by their respective attorneys, as
   follows:
       1. This Stipulation is intended to allow the parties to continue deposition discovery in light
   of the ongoing COVID-19 pandemic, with the goal of completing discovery by the current
   September 17, 2020 discovery deadline.

       2. Counsel recognize that the COVID-19 pandemic requires the parties to be flexible in
   completing deposition discovery in this litigation. FTC counsel, Defendant Dorfman’s counsel,
   Defendant Girouard’s counsel, and the Receiver’s counsel agree to notice depositions sufficiently
   early to allow defending counsel time to prepare the deponent to testify remotely and agree to
   accommodate reasonable scheduling requests.

       3. Pursuant to Fed. R. Civ. P. 29(a) and Fed. R. Civ. P. 30(b)(4), depositions shall be taken
   by remote means that comply with local, state and federal guidance, regulations, and orders
   concerning social distancing and public health. "Remote means" shall include (a) telephone, (b)
   video-conferencing platforms that allow for the deponent, attending counsel, deposing counsel,
   defending counsel, court reporter, and videographer to participate in a deposition without
   attending the deposition in-person, or (c) any other means that the deposing counsel, defending
   counsel, and attending counsel agree to. The remote means shall be such that those speaking on
   the record, including the witness, and counsel do not need to wear a mask or otherwise obstruct
   their mouths.

       4. Pursuant to Fed. R. Civ. P. 30(f)(2), deposing counsel shall be responsible for ensuring
   that any exhibits that they wish to mark and use at the deposition can be shown to the witness in
   a manner that enables the witness to review the exhibits during the course of the deposition. Such
   means of marking and using exhibits for depositions shall include (a) sending via Fed Ex, U.S.
   Postal Service, or UPS pre-marked exhibits to the deponent, defending counsel, attending
Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 9 of 10



   counsel, and the court reporter in advance of the deposition; (b) emailing pre-marked exhibits to
   the deponent, defending counsel, attending counsel, and the court reporter in advance of the
   deposition, (c) using a video conferencing platform that enables deposing counsel to share
   exhibits with the deponent, court reporter, defending counsel, and attending counsel, or (d) any
   other means that the deposing counsel, defending counsel, and attending counsel agree to. If the
   remote means utilized does not permit for the court reporter to mark exhibits remotely, deposing
   counsel shall be responsible for pre-marking exhibits.

       5. As used in Fed. R. Civ. P. 28(a)(1)(A), the “place of examination” is the location of the
   deponent. The parties agree that a court reporter may administer an oath concerning a deposition
   via remote means, and will verify the witness’s identity virtually.

       6. Should technical issues prevent the court reporter from reliably hearing or transcribing
   the testimony at any deposition taken pursuant to this Stipulation and such technical issue cannot
   be remedied in a timely manner, deposing counsel, defending counsel, and attending counsel shall
   meet, confer, and cooperate with one another regarding the rescheduling of the deposition.

      7. All objections to the use and admissibility of the transcript or video of a deposition taken
   pursuant to this Stipulation based on the fact that the deposition was taken by remote means are
   deemed waived.

       8. Deposing counsel and defending counsel shall be responsible for ensuring that they have
   a means of communicating with co-counsel or the deponent, as the case may be, during breaks in
   the deposition; the parties agree not to oppose reasonable accommodations to allow such
   conferences during breaks, as well as communications between co-counsel during the
   deposition. To the extent the public health restrictions and social distancing require fully remote
   depositions, no attorney or other person will be in the room with the witness during the deposition,
   and the witness will state on the record under penalty of perjury that, during the deposition, the
   witness will neither receive communications nor access information from any source not
   generally observable on the record by all parties through the technology used to conduct the
   deposition.
Case 0:18-cv-62593-DPG Document 295 Entered on FLSD Docket 07/01/2020 Page 10 of 10



       9. All persons attending depositions taken by remote means are reminded that the typical
   rules of professionalism and etiquette during depositions still apply. All persons attending
   depositions taken pursuant to this Stipulation who do not have an immediate need to speak shall
   ensure that their telephone or video conference lines are muted. In addition, all persons attending
   depositions taken pursuant to this order shall ensure that they can do so in a space that is relatively
   free from distractions that would inhibit the course of the deposition.



    Alden F. Abbott, General Counsel                   DLA Piper LLP (US)

    /s/                                                /s/
    Elizabeth C. Scott, Special Bar #A5501502          Ryan D. O’Quinn (FBN 0513857)
    Joannie Wei, Special Bar #A5502492                 ryan.oquinn@dlapiper.com
    Matthew Schiltz, Special Bar #A5502617             Elan A. Gershoni (FBN 95969)
    Federal Trade Commission                           elan.gershoni@dlapiper.com
    230 S. Dearborn Street, Suite 3030                 200 South Biscayne Boulevard
    Chicago, Illinois 60604                            Suite 2500
    312.960.5609; escott@ftc.gov                       Miami, Florida 33131
    312.960.6511; mschiltz@ftc.gov                     Telephone: 305.423.8554
    312.960.5607; jwei@ftc.gov                         Facsimile: 305.675.7885

    Counsel for Plaintiff                              Counsel for Defendant
    Federal Trade Commission                           Steven J. Dorfman
                                                       AKERMAN LLP
    LAW OFFICE OF BRIAN H. MALLONEE
                                                       /s/
    /s/                                                Naim S. Surgeon, Esq.
    Brian Hobbs Mallonee                               Florida Bar No.: 101682
    Renaissance on the River                           naim.surgeon@akerman.com
    130 S Indian River Dr., Ste. 302                   Three Brickell City Centre
    Fort Pierce, FL 34950                              98 Southeast Seventh Street, Suite 1100
    E: bmallonee@stluciecriminallaw.com                Miami, Florida 33131
    E: legalassistant@stluciecriminallaw.com           Telephone: (305) 374-5600
                                                       Facsimile: (305) 349-4654
    Counsel for Defendant Candida Giourard
                                                       Counsel for Receiver
